Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims1 - 32 in the reply filed on 07/01/2021 is acknowledged.
Claim Objections
Claims 23-24 are objected to because of the following informalities:  Pease change “he” to “The”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the suspension" in step(ii). There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the suspension" in step(iii). There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the suspension" in step(iv). There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the suspension" in step(v). There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the suspension" in step(vi). There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the suspension" . There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the suspension" . There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the suspension" . There is insufficient antecedent basis for this limitation in the claim.
Claims 8 – 11 recite the limitation "the suspension" in step(vii). There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the total weight of the coated particle" in step(iii). There is insufficient antecedent basis for this limitation in the claim. It is not clear that the total weight of the coated particle means the step (iii) coated particle weight or the total weight of the coated titanium dioxide(claim 1 line 1)?
Claim 14 recites the limitation "the total weight of the coated particle" in step(v). There is insufficient antecedent basis for this limitation in the claim. It is not clear that the total weight of the coated particle means the step (v) coated particle weight or the total weight of the coated titanium dioxide(claim 1 line 1)?

Claim 14 recites the limitation "the total weight of the coated particle" in step(vii). There is insufficient antecedent basis for this limitation in the claim. It is not clear that the total weight of the coated particle means the step (vii) coated particle weight or the total weight of the coated titanium dioxide(claim 1 line 1)?
Claim 15 recites the limitation "the total weight of the coated particle" in step(iii). There is insufficient antecedent basis for this limitation in the claim. It is not clear that the total weight of the coated particle means the step (iii) coated particle weight or the total weight of the coated titanium dioxide(claim 1 line 1)?
Claim 15 recites the limitation "the total weight of the coated particle" in step(v). There is insufficient antecedent basis for this limitation in the claim. It is not clear that the total weight of the coated particle means the step (v) coated particle weight or the total weight of the coated titanium dioxide(claim 1 line 1)?
Claim 15 recites the limitation "the total weight of the coated particle" in step(vi). There is insufficient antecedent basis for this limitation in the claim. It is not clear that the total weight of the coated particle means the step (vi) coated particle weight or the total weight of the coated titanium dioxide(claim 1 line 1)?
Claim 15 recites the limitation "the total weight of the coated particle" in step(vii). There is insufficient antecedent basis for this limitation in the claim. It is not clear that 
Claim 16 recites the limitation "the total weight of the coated particle" in step(iii). There is insufficient antecedent basis for this limitation in the claim. It is not clear that the total weight of the coated particle means the step (iii) coated particle weight or the total weight of the coated titanium dioxide(claim 1 line 1)?
Claim 16 recites the limitation "the total weight of the coated particle" in step(v). There is insufficient antecedent basis for this limitation in the claim. It is not clear that the total weight of the coated particle means the step (v) coated particle weight or the total weight of the coated titanium dioxide(claim 1 line 1)?
Claim 16 recites the limitation "the total weight of the coated particle" in step(vi). There is insufficient antecedent basis for this limitation in the claim. It is not clear that the total weight of the coated particle means the step (vi) coated particle weight or the total weight of the coated titanium dioxide(claim 1 line 1)?
Claim 16 recites the limitation "the total weight of the coated particle" in step(vii). There is insufficient antecedent basis for this limitation in the claim. It is not clear that the total weight of the coated particle means the step (vii) coated particle weight or the total weight of the coated titanium dioxide (claim 1 line 1)? 
Claim 17 recites the limitation "the total weight of the coated particle". There is insufficient antecedent basis for this limitation in the claim. It is not clear that the total weight of the coated particle means the step (vi) or (vii) coated particle weight or the total weight of the coated titanium dioxide (claim 1 line 1)?

Claim 19 recites the limitation "the total weight of the coated particle". There is insufficient antecedent basis for this limitation in the claim. It is not clear that the total weight of the coated particle means the step (vi) or (vii) coated particle weight or the total weight of the coated titanium dioxide (claim 1 line 1)?
Claim 22 recites the limitation "the suspension" in step(ii). There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the total weight of the coated particle". There is insufficient antecedent basis for this limitation in the claim. It is not clear that the total weight of the coated particle means the step (iii) or (v) coated particle weight or the total weight of the coated titanium dioxide (claim 1 line 1)?
Claim 29 recites the limitation "the total weight of the coated particle". There is insufficient antecedent basis for this limitation in the claim. It is not clear that the total weight of the coated particle means the step (iii) or (v) coated particle weight or the total weight of the coated titanium dioxide (claim 1 line 1)?
Claim 30 recites the limitation "the total weight of the coated particle". There is insufficient antecedent basis for this limitation in the claim. It is not clear that the total weight of the coated particle means the step (iii) or (v) coated particle weight or the total weight of the coated titanium dioxide (claim 1 line 1)?

Relevant Prior Art
US7682441 discloses a method of making a surface treated  titanium  dioxide pigment. The titanium dioxide pigment particles have a surface, wherein two or more layers are deposited on the TiO2 pigment surface, and wherein at least one of the two or more layers is a dense SiO2 layer comprising SiO2 containing no significant quantity of metal atoms other than silicon, and wherein at least one of the two or more layers is a dense SiO2 layer comprising SiO2 containing a significant quantity of metal atoms other than silicon, and wherein the specific surface according to BET of the material is greater than the specific surface area of the titanium dioxide particles. The particles have an outer layer of hydrous aluminum oxide (claims 1 and 4). The prior art does not disclose nor render obvious all the cumulative limitations of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/           Primary Examiner, Art Unit 1731